Title: To Thomas Jefferson from Thomas Waterman, 19 July 1803
From: Waterman, Thomas
To: Jefferson, Thomas


          
            
              Sir,
            
            Philadelphia July 19th 1803.
          
          The object of this letter is respectfully to solicit the appointment as one of the Commissioners of Bankruptcy, in & for the Pennsylvania district, in the place of Joseph Clay Esqre:, whose commission I presume will expire, on taking his seat in the house of Representatives, as member for this place.—
          Should you be pleased, Sir, to confer on me the appointment, I shall assiduously endeavor to discharge my duty—with satisfaction to yourself & the public, & credit to myself.
          The necessary support of a numerous & increasing family, demanding the utmost exertion of my time & talents, urges me to this Solicitation.—
          I have the honor to be with the highest respect, Sir, Your most obedient & very humble Servant,
          
            
              Tho: Waterman
            
          
        